Exhibit 10.2

HORIZON LINES INC.

2012 INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

HORIZON LINES INC.

2012 INCENTIVE COMPENSATION PLAN

1. Purpose. This Horizon Lines, Inc. 2012 Incentive Compensation Plan (the
“Plan”) is designed to support the overall compensation philosophy and
objectives of Horizon Lines, Inc. (the “Company”) to attract, retain, motivate
and appropriately reward talented employees and other service providers who can
contribute significantly to the Company’s financial growth and success and build
long-term value for the Company’s stockholders. The Plan seeks to further these
objectives through the use of equity-based and cash incentives that provide
value to employees and other service providers in proportion to the Company’s
overall performance or the achievement of key business goals, that align the
interests of the employees and other service providers with those of the
Company’s stockholders and that encourage employees to remain with the Company
and maximize its future performance. The Plan is also intended to allow for
grants of stock incentives to compensate non-employee members of the Company’s
Board of Directors.

The Plan does not replace or supersede the Horizon Lines, Inc. 2009 Incentive
Compensatory Plan (the “Prior Plan”). Incentive awards may continue to be
granted under the Prior Plan from the shares reserved thereunder, and
outstanding awards previously made under the Prior Plan shall continue to be
governed by the terms of the Prior Plan. Shares that are subject to outstanding
awards under the Prior Plan that expire, are forfeited or otherwise terminate
unexercised shall not be subjected to awards under the Plan.

2. Definitions. As used in the Plan, the following terms have the meanings
indicated:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Affected Corporation” means, with respect to a Participant, (i) the
corporation for whom the Participant is performing services at the time of a
Change of Control event, (ii) the corporation that is liable for the payment of
the deferred compensation (or all corporations liable for the payment if more
than one corporation is liable), within the meaning of
Section 1.409A-3(i)(5)(ii)(2) of the Treasury Regulations; or (iii) a
corporation owning more than 50 percent of the total fair market value and total
voting power of a corporation described in subsections (i) or (ii) above, or any
corporation in a chain of corporations in which each corporation owns more than
50 percent of the total fair market value and total voting power of another
corporation in the chain, ending in a corporation described in subsections
(i) or (ii) above.

(c) “Applicable Withholding Taxes” means the aggregate amount of federal, state
and local income and employment taxes that an Employer is required to withhold
in connection with any Performance Grant, award of Performance Shares, any lapse
of restrictions on Restricted Stock, any compensatory dividends paid on
Restricted Stock, any vesting of Restricted Stock Units or Performance Share
Units, or any exercise of a Nonstatutory Stock Option or Stock Appreciation
Right.

(d) “Award” means any Incentive Award or Director Award.

 

2



--------------------------------------------------------------------------------

(e) “Board” means the Board of Directors of the Company.

(f) “Change of Control” means the date on which the Affected Corporation
experiences a change in ownership (as described in subsection (i)), a change in
effective control (as described in subsection (ii)), or a change in the
ownership of a substantial portion of its assets (as described in
subsection (iii)):

(i) where any person or more than one person acting as a group acquires
beneficial ownership of stock of the Affected Corporation that, together with
the Affected Corporation stock already held by such person or group, represents
more than 50 percent of the total fair market value or total voting power of the
Affected Corporation stock; provided, however, that if any one person or more
than one person acting as a group is considered to own more than 50 percent of
the total fair market value or total voting power of the Affected Corporation
stock, the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Affected Corporation for
purposes of this subsection (i) or to cause a change in effective control of the
Affected Corporation for purposes of subsection (ii);

(ii) where (1) any person or more than one person acting as a group acquires (or
has acquired during the twelve-consecutive-month period ending on the date of
the most recent acquisition by such person or persons) beneficial ownership of
Affected Corporation stock possessing 30 percent or more of the total voting
power of the Affected Corporation stock; or (2) a majority of members of the
Board is replaced during a twelve-consecutive-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election; provided, however, that if
any one person or more than one person acting as a group is considered to
effectively control the Affected Corporation for purposes of this
subsection (ii), the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control for purposes of this subsection (ii) or to cause a change in ownership
of the Affected Corporation for purposes of subsection (i); or

(iii) where any person or more than one person acting as a group acquires (or
has acquired during the twelve-consecutive-month period ending on the date of
the most recent acquisition by such person or group) assets from the Affected
Corporation having a total gross fair market value equal to 40 percent or more
of the total gross fair market value of all of the assets of the Affected
Corporation immediately prior to such acquisition or acquisitions; provided that
a transfer of assets by an Affected Corporation is not treated as a change in
the ownership of such assets if the assets are transferred to (1) a stockholder
of the Affected Corporation immediately before the asset transfer in exchange
for or with respect to Affected Corporation stock; (2) an entity, 50 percent or
more of the total fair market value or total voting power of which is owned,
directly or indirectly, by the Affected Corporation; (3) a person or more than
one person acting as a group that owns, directly or indirectly, 50 percent or
more of the total fair market value or total voting power of all outstanding
Affected Corporation stock; or (4) an entity, at least 50 percent of the total
fair market value or total voting power of which is owned, directly or
indirectly, by a person described in (3) above. Except as

 

3



--------------------------------------------------------------------------------

otherwise provided in this subsection (iii), a person’s status is determined
immediately after the transfer of the assets. For purposes of this
subsection (iii), “gross fair market value” means the value of the assets of the
Affected Corporation, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

For purposes of this Section 2(f), the term “group” shall have the meaning
provided in Sections 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the Treasury
Regulations (or any successor provisions), as applicable. The term “beneficial
ownership” shall have the meaning provided in Section 1.409A-3(i)(5)(v)(iii) of
the Treasury Regulations (or any successor provision). Notwithstanding anything
in this Section 2(f) to the contrary, unless otherwise provided in the Grant
Agreement with respect to a particular Award, an event which does not constitute
a change in the ownership, a change in the effective control, or a change in the
ownership of a substantial portion of the assets of the Affected Corporation,
each as defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any
successor provision), shall not constitute a Change of Control for purposes of
this Plan.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Consultant” means a Service Provider who is not an Employee or Outside
Director.

(i) “Committee” means the Compensation Committee of the Board (or any successor
Board committee designated by the Board to administer the Plan), provided that,
if any member of the Compensation Committee does not qualify as (i) a
non-employee director for purposes of Rule 16b-3, and (ii) an independent
director for purposes of the rules of the exchange on which the Company Stock is
traded, the remaining members of the Committee (but not less than two members)
shall be constituted as a subcommittee to act as the Committee for purposes of
the Plan.

(j) “Company” means Horizon Lines, Inc.

(k) “Company Stock” means the common stock of the Company, par value $.01 per
share. In the event of a change in the capital structure of the Company (as
provided in Section 16), the shares resulting from the change shall be deemed to
be Company Stock within the meaning of the Plan. Shares of Company Stock may be
issued under this Plan without cash consideration.

(l) “Date of Grant” means (i) with respect to a Non-Option Award, the date on
which the Committee (or, with respect to a Director Award, the Board) grants the
award; and (ii) with respect to a Nonstatutory Option or Stock Appreciation
Right, the date on which the Committee (or, with respect to a Director Award,
the Board) completes the corporate action necessary to create a legally binding
right constituting the Nonstatutory Stock Option or Stock Appreciation Right.
With respect to any Award, the Committee (and, with respect to any Director
Award, the Board) may specify a future date on which the grant is to be granted
or become effective.

 

4



--------------------------------------------------------------------------------

(m) “Director Award” means any Nonstatutory Option, Stock Appreciation Right,
share of Restricted Stock, Restricted Stock Unit or Performance Share Unit
awarded to an Outside Director under the Plan.

(n) “Disability” means, unless otherwise provided in the Grant Agreement with
respect to the award, a Disability within the meaning of Code
section 409A(a)(2)(C) and Section 1.409A-3(i)(4) of the Treasury Regulations (or
any successor provision). The Committee (or, with respect to a Director Award,
the Board) shall determine whether a Disability exists and the determination
shall be conclusive.

(o) “Effective Date” means the date described in Section 13 of the Plan.

(p) “Employee” means an individual employed by the Company or a Related Company
as a common-law employee.

(q) “Employer” means the Company or Related Company with respect to which an
Employee provides services.

(r) “Fair Market Value” means the closing price per share of Company Stock on
the exchange on which the Company Stock has the highest trading volume on the
Date of Grant or any other date for which the value of Company Stock must be
determined under the Plan, or, if the determination date is not a trading day,
on the most recent trading day immediately preceding the determination date. In
the event shares of the Company Stock are not traded on an exchange, “Fair
Market Value” shall be determined by the Committee (and, with respect to any
Director Award, the Board) by any reasonable method it shall, in its sole
discretion, determine to be appropriate.

(s) “Grant Agreement” means the written agreement between the Company and a
Participant containing the terms and conditions with respect to an Award.

(t) “Incentive Award” means any Performance Grant, Performance Share, Option,
Stock Appreciation Right, share of Restricted Stock, Restricted Stock Unit or
Performance Share Unit awarded to a Service Provider under the Plan.

(u) “Non-Option Award” means an Award other than an Option or Stock Appreciation
Right.

(v) “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code section 422, or, even if meeting the requirements of Code
section 422, is not intended to be an “incentive stock option” within the
meaning of Code section 422.

(w) “Option” means a right to purchase Company Stock granted under the Plan, at
a price determined in accordance with the Plan granted under Section 10.

(x) “Outside Director” means a member of the Board who is not an Employee and
who meets any other qualifications that may be established by the Board to be
treated as an Outside Director under the Plan.

 

5



--------------------------------------------------------------------------------

(y) “Participant” means any Service Provider or Outside Director who receives an
Award under the Plan.

(z) “Performance Criteria” means the performance of the Company, any Related
Company, any subsidiary, division, business unit thereof, or any individual
using one or more of the following measures, either on an operating or GAAP
basis where applicable (or on the basis of such other standards as may replace
or succeed GAAP), including or excluding nonrecurring or extraordinary items
where applicable, and including measuring the performance of any of the
following relative to a defined peer group of companies or an index: market
value of the Company’s Common Stock; pre-tax profits; unit production costs;
asset growth; pre-tax earnings; debt to equity ratio; earnings per share;
revenues; operating income; operating costs and efficiencies; operating cash
flow; net income, before or after taxes; net income before income taxes,
incentive payments and accounting for minority interest; return on total
capital, equity, revenue or assets; market share; unit production and sales
volume; earnings before interest, taxes, depreciation, rent and amortization
expenses; earnings before interest, taxes, depreciation and amortization;
earnings before interest and taxes; any of the prior measures or earnings before
taxes and unusual or nonrecurring items as measured either against the annual
budget or as a ratio to revenue or return on total capital; net earnings; profit
margin; operating margin; operating income; net worth; cash flow; cash flow per
share; total stockholder return; revenues; capital expenditures; improvements in
capital structure; industry indices; expenses and expense ratio management; debt
reduction; profitability of an identifiable business unit or product; or levels
of expense, cost or liability by category, operating unit or any other
delineation.

(aa) “Performance Goal” means an objectively determinable performance goal
established by the Committee that relates to one or more Performance Criteria.

(bb) “Performance Grant” means a right to receive cash or Company Stock subject
to the attainment of Performance Goals as set forth under Section 6.

(cc) “Performance Share” means a right to receive a share of Company Stock
subject to the satisfaction of performance conditions as set forth in Section 7.

(dd) “Performance Share Unit” means a right to receive Company Stock or cash
awarded upon the terms and subject to grant and vesting conditions as set forth
in Section 9.

(ee) “Plan” means this Horizon Lines, Inc. 2012 Incentive Compensation Plan, as
it may be amended from time to time.

(ff) “Related Company” means, (i) for purposes of determining eligibility to
receive a Nonstatutory Stock Option or Stock Appreciation Right, any corporation
or other entity in a chain of corporations or other entities in which each
corporation or other entity has a controlling interest (within the meaning of
Section 1.409A-1(b)(5)(E)(1) of the Treasury Regulations (or any successor
provision)) in another corporation or other entity in the chain, beginning with
a corporation or other entity in which the Company

 

6



--------------------------------------------------------------------------------

has a controlling interest; and (ii) for all other purposes under the Plan, any
corporation, trade or business that would be required to be treated as a single
employer with the Company under Code sections 414(b) or (c), provided that, in
applying Code sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations, or in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses under
common control, the phrase “at least 50%” shall replace the phrase “at least
80%” each time it appears in those sections.

(gg) “Repricing” means, with respect to an Option or Stock Appreciation Right,
any of the following: (i) the lowering of the exercise price after the Date of
Grant; (ii) the taking of any other action that is treated as a repricing under
generally accepted accounting principles; or (iii) the cancellation of the
Option or Stock Appreciation Right at a time when its exercise price (or, with
respect to the Stock Appreciation Right, the Fair Market Value of the Company
Stock covered by the Stock Appreciation Right on the Date of Grant) exceeds the
Fair Market Value of the underlying Company Stock in exchange for any other
Award, unless the cancellation and exchange occurs in connection with a
Corporate Event (as defined in Section 16(b) below).

(hh) “Restricted Stock” means Company Stock awarded upon the terms and subject
to restrictions as set forth in Section 8.

(ii) “Restricted Stock Unit” means a right to receive Company Stock or cash
awarded upon the terms and subject to vesting conditions as set forth in
Section 9.

(jj) “Retirement” means, unless otherwise provided in the Grant Agreement for a
particular Award, a Participant’s termination of employment or other separation
from service on or after age 65.

(kk) “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Act, as amended from time to time.

(ll) “Service Provider” means an Employee, Consultant or other natural person
employed by or providing bona fide services to the Company or a Related Company,
excluding any Outside Director.

(mm) “Stock Appreciation Right” means a right to receive Company Stock or cash
granted under Section 11.

(nn) “Tandem Right” means a kind of Stock Appreciation Right granted in
connection with a Nonstatutory Stock Option as described in Section 11.

(oo) “Taxable Year” means the fiscal period used by the Company for reporting
taxes on its income under the Code.

(pp) “Treasury Regulations” mean the final, temporary or proposed regulations
issued by the Treasury Department and/or Internal Revenue Service as codified in
Title 26 of the United States Code of Federal Regulations. Any references made
in the Plan to specific Treasury Regulations shall also refer to any successor
or replacement regulations thereto.

 

7



--------------------------------------------------------------------------------

3. General. The following types of Awards may be granted under the Plan:
Performance Grants, Performance Shares, shares of Restricted Stock, Restricted
Stock Units, Performance Share Units, Options, or Stock Appreciation Rights.

4. Stock.

(a) Reserve. Subject to Section 16 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of four million four-hundred and fifty
thousand (4,450,000) shares of Company Stock, which shall be authorized but
unissued shares.

(b) Share Use. Shares allocable to Awards or portions thereof granted under the
Plan that expire, are forfeited, or that terminate unexercised may be subjected
to a new Award under the Plan. Any shares of Company Stock tendered or exchanged
by a Participant as full or partial payment to the Company of the exercise price
under an Option and any shares retained or withheld by the Employer in
satisfaction of an Employee’s obligations to pay Applicable Withholding Taxes
with respect to any Incentive Award shall not be available for issuance,
subjected to new Awards or otherwise used to increase the share reserve under
the Plan. The cash proceeds from Option exercises shall not be used to
repurchase shares on the open market for reuse under the Plan.

5. Eligibility.

(a) Incentive Awards. All present and future Service Providers of the Company or
any Related Company (whether now existing or hereafter created or acquired) who
have contributed or who can be expected to contribute significantly to the
Company or a Related Company shall be eligible to receive Incentive Awards under
the Plan. The Committee shall have the power and complete discretion, as
provided in Section 17, to select eligible Service Providers to receive
Incentive Awards and to determine for each Service Provider the nature of the
award and the terms and conditions of each Incentive Award.

(b) Director Awards. All present and future Outside Directors shall be eligible
to receive Director Awards under the Plan. The Board shall have the power and
complete discretion to select eligible Outside Directors to receive Director
Awards and to determine for each Outside Director the nature of the award and
the terms and conditions of each Director Award.

(c) No Contract of Employment or Services. The grant of an Award shall not
obligate the Company or any Related Company to pay any Service Provider or
Outside Director any particular amount of remuneration, to continue the
employment or services of the Service Provider or Outside Director after the
grant or to make further grants to the Service Provider or Outside Director at
any time thereafter.

 

8



--------------------------------------------------------------------------------

(d) Foreign Awards. When granting Awards to Service Providers or Outside
Directors who are not United States residents, the Committee (or with respect to
Director Awards, the Board) shall have complete discretion and authority to
grant such Awards in compliance with all present and future laws of the country
or countries with laws that may apply to the grant of the Award or the issuance
of Company Stock pursuant to the Award. Such authorization shall extend to and
include establishing one or more separate sub-plans which include provisions not
inconsistent with the Plan that comply with statutory or regulatory requirements
imposed by the foreign country or countries in which the Participant resides.

6. Performance Grants.

(a) The Committee may make Performance Grants to eligible Service Providers.
Each Performance Grant shall include the Performance Goals for the award, the
Performance Criteria with respect to which such goals are to be measured, the
target and maximum amounts payable under the award, the period over which the
award is to be earned, and any other terms and conditions as are applicable to
the Performance Grant. The terms of a Performance Grant may be set in an annual
or long-term bonus plan or other similar document. In the event of any conflict
between such document and the Plan, the terms of the Plan shall control.

(b) The Committee shall establish the Performance Goals for Performance Grants.
The Committee shall determine the extent to which any Performance Criteria shall
be used and weighted in determining Performance Grants. The Committee may vary
the Performance Criteria, Performance Goals and weightings from Participant to
Participant, Performance Grant to Performance Grant and Taxable Year to Taxable
Year.

(c) The Committee shall establish for each Performance Grant the amount of cash
or Company Stock payable at specified levels of performance, based on the
Performance Goal or Goals with respect to each Performance Criterion. All
determinations regarding the achievement of any Performance Goals will be made
by the Committee. The Committee may provide for a Performance Grant to be
payable at the target level (or other level as determined by the Committee in
its discretion) prior to the attainment of a Performance Goal or Goals solely
upon the Participant’s death, Disability, or the occurrence of a Change of
Control.

(d) The actual payments to a Participant under a Performance Grant will be
calculated by measuring the achievement of the Performance Goals with respect to
the Performance Criteria as established in the Performance Grant. All
calculations of actual payments shall be made by the Committee.

(e) Performance Grants may be paid in cash, Company Stock, or a fixed
combination of Company Stock or cash as provided by the Committee at the time of
grant, or the Committee may reserve the right to determine the manner of payment
at the time the Performance Grant becomes payable. The Committee may provide in
the Grant Agreement that the Participant may make an election to defer the
payment under a Performance Grant subject to such terms as the Committee may
determine in accordance with Code section 409A.

 

9



--------------------------------------------------------------------------------

(f) A Participant who receives a Performance Grant payable in Company Stock
shall have no rights as a stockholder until the Company Stock is issued pursuant
to the terms of the Performance Grant and all requirements with respect to the
issuance of such shares have been satisfied.

(g) A Participant’s interest in a Performance Grant may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered.

(h) Whenever payments under a Performance Grant are to be made in cash to a
Participant who is an Employee, his Employer will withhold therefrom an amount
sufficient to satisfy any Applicable Withholding Taxes. Each Participant who is
an Employee shall agree as a condition of receiving a Performance Grant payable
in Company Stock to pay to his Employer, or make arrangements satisfactory to
his Employer regarding the payment to his Employer of, Applicable Withholding
Taxes. Until the amount has been paid or arrangements satisfactory to the
Employer have been made, no stock certificate shall be issued to the
Participant. Payment to the Employer in satisfaction of Applicable Withholding
Taxes may be in cash. In addition, if the Committee allows or the Grant
Agreement so provides, (i) payment to the Employer in satisfaction of Applicable
Withholding Taxes may be made in shares of Company Stock (valued at their Fair
Market Value as of the date of payment) to which the Participant has good title,
free and clear of all liens and encumbrances; (ii) the Participant may elect to
have his Employer retain that number of shares of Company Stock (valued at their
Fair Market Value as of the date of such retention) that would satisfy all or a
specified portion of the Applicable Withholding Taxes; or (iii) unless
prohibited by law, the Participant may deliver irrevocable instructions to a
broker to deliver promptly to the Employer, from the sale or loan proceeds with
respect to the sale of Company Stock or a loan secured by Company Stock, the
amount necessary to pay the Applicable Withholding Taxes.

7. Performance Shares.

(a) The Committee may grant Performance Shares to eligible Service Providers.
Whenever the Committee grants Performance Shares, notice shall be given to the
Service Provider stating the number of Performance Shares granted and the terms
and conditions to which the grant of Performance Shares is subject. This notice
shall become the Grant Agreement between the Company and the Service Provider
and, at that time, the Service Provider shall become a Participant.

(b) The Committee shall establish the performance goals to which each award of
Performance Shares shall be subject. The performance goals need not be objective
and may be based on any performance conditions selected by the Committee in its
discretion. Notwithstanding the foregoing, the Committee may, at its discretion
and without limitation, provide in the Grant Agreement that restrictions will
expire as a result of one or more of the Disability, death or Retirement of the
Participant or the occurrence of a

 

10



--------------------------------------------------------------------------------

Change of Control. The Committee may vary the performance and other terms and
conditions from Participant to Participant, grant to grant and Taxable Year to
Taxable Year. The Committee may increase or decrease the minimum, target or
maximum levels with respect to any performance goal after the start of a
performance period in its discretion.

(c) The Committee shall establish for each award the number of shares of Company
Stock payable at specified levels of performance. All determinations regarding
the achievement of any performance goals will be made by the Committee. The
actual number of shares to be paid to a Participant under an award will be
calculated by measuring the achievement of the performance goal(s) with respect
to the performance criteria as established by the Committee. All calculations of
actual payments shall be made by the Committee whose decision shall be final and
binding on all parties.

(d) The Committee may reserve the right in a Grant Agreement to settle all or
portion of an award of Performance Shares in cash instead of shares of Company
Stock, with the cash portion to be determined based on the Fair Market Value as
of the date of payment of the shares of Company Stock otherwise payable under
the award, or to allow the Participant to defer payment under the award, subject
to such terms as the Committee may determine in accordance with Code
section 409A.

(e) A Participant shall have no rights as a stockholder until shares of Company
Stock are issued under the Performance Share award and all requirements with
respect to the issuance of such shares have been satisfied.

(f) A Participant’s interest in an award of Performance Shares may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered.

(g) Each Participant who is an Employee shall agree at the time of receiving an
award of Performance Shares, and as a condition thereof, to pay to the Employer,
or make arrangements satisfactory to the Employer regarding the payment to the
Employer of, Applicable Withholding Taxes. Until the amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
shall be issued to the Participant. Payment to the Employer in satisfaction of
Applicable Withholding Taxes may be in cash. In addition, if the Committee
allows or the Grant Agreement so provides, (i) payment to the Employer in
satisfaction of Applicable Withholding Taxes may be made in shares of Company
Stock (valued at their Fair Market Value as of the date of payment) to which the
Participant has good title, free and clear of all liens and encumbrances;
(ii) the Participant may elect to have his Employer retain that number of shares
of Company Stock (valued at their Fair Market Value as of the date of such
retention) that would satisfy all or a specified portion of the Applicable
Withholding Taxes; or (iii) unless prohibited by law, the Participant may
deliver irrevocable instructions to a broker to deliver promptly to the
Employer, from the sale or loan proceeds with respect to the sale of Company
Stock or a loan secured by Company Stock, the amount necessary to pay the
Applicable Withholding Taxes.

 

11



--------------------------------------------------------------------------------

8. Restricted Stock Awards.

(a) The Committee may grant Restricted Stock to eligible Service Providers.
Whenever the Committee deems it appropriate to grant Restricted Stock, notice
shall be given to the Service Provider stating the number of shares of
Restricted Stock granted and the terms and conditions to which the Restricted
Stock is subject. This notice shall become the Grant Agreement between the
Company and the Service Provider and, at that time, the Service Provider shall
become a Participant.

(b) The Committee shall establish as to each award of Restricted Stock the terms
and conditions upon which the restrictions set forth in paragraph (c) below
shall lapse. The terms and conditions may include the continued performance of
services or the achievement of performance conditions measured on an individual,
corporate or other basis, or any combination thereof.

(c) No shares of Restricted Stock may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
the shares established by the Committee have lapsed or been removed.

(d) Upon the acceptance by a Participant of an award of Restricted Stock, the
Participant shall, subject to the restrictions set forth in paragraph (c) above,
have all the rights of a stockholder with respect to the shares of Restricted
Stock, including, but not limited to, the right to vote the shares of Restricted
Stock and the right to receive all dividends and other distributions paid
thereon. Unless otherwise provided in the Grant Agreement, dividends or other
distributions paid in shares of Company Stock or cash shall be subject to the
same restrictions set forth in paragraph (c) as the shares of Restricted Stock
with respect to which the dividends or other distributions are paid.
Certificates representing Restricted Stock shall be held by the Company until
the restrictions lapse and upon request the Participant shall provide the
Company with appropriate stock powers endorsed in blank.

(e) Each Participant who is an Employee shall agree at the time his or her
Restricted Stock is granted, and as a condition thereof, to pay to his Employer,
or make arrangements satisfactory to his Employer regarding the payment to his
Employer of, Applicable Withholding Taxes. Until the amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
shall be issued to the Participant. Payment to the Employer in satisfaction of
Applicable Withholding Taxes may be in cash. In addition, if the Committee
allows or the Grant Agreement so provides, (i) payment to the Employer in
satisfaction of Applicable Withholding Taxes may be made in shares of Company
Stock (valued at their Fair Market Value as of the date of payment) to which the
Participant has good title, free and clear of all liens and encumbrances;
(ii) the Participant may elect to have his Employer retain that number of shares
of Company Stock (valued at their Fair Market Value as of the date of such
retention) that would satisfy all or a specified portion of the Applicable
Withholding Taxes; or (iii) unless prohibited by law, the Participant may
deliver irrevocable instructions to a broker to deliver promptly to the
Employer, from the sale or loan proceeds with respect to the sale of Company
Stock or a loan secured by Company Stock, the amount necessary to pay the
Applicable Withholding Taxes.

 

12



--------------------------------------------------------------------------------

9. Performance Share Units and Restricted Stock Units.

(a) The Committee may grant Performance Share Units and Restricted Stock Units
to eligible Service Providers. Whenever the Committee deems it appropriate to
grant Performance Share Units or Restricted Stock Units, notice shall be given
to the Service Provider stating the number of Performance Share Units or
Restricted Stock Units granted and the terms and conditions to which the
Performance Share Units or Restricted Stock Units are subject. This notice shall
become the Grant Agreement between the Company and the Service Provider and, at
that time, the Service Provider shall become a Participant.

(b) The Committee shall establish as to each award of Performance Share Units
the terms and conditions upon which the Performance Share Units shall be earned,
vest and be paid. The issuance and vesting of Performance Share Units may be
conditioned on the achievement of performance conditions measured on an
individual, corporate, or other basis, or any combination thereof and on the
continued performance of services. The Committee shall establish as to each
award of Restricted Stock Units the terms and conditions upon which the
Restricted Stock Units shall vest and be paid. Vesting may be conditioned on the
continued performance of services or the achievement of performance conditions
measured on an individual, corporate, or other basis, or any combination
thereof.

(c) Performance Share Units and Restricted Stock Units may be paid in cash,
Company Stock, or a fixed combination of Company Stock or cash as provided in
the Grant Agreement, or the Committee may reserve the right to determine the
manner of payment at the time the Performance Share Units or Restricted Stock
Units become payable. The delivery of Company Stock in payment of Performance
Share Units or Restricted Stock Units may be subject to additional conditions
established in the Grant Agreement.

(d) A Participant who receives Performance Share Units or Restricted Stock Units
payable in Company Stock shall have no rights as a stockholder until the Company
Stock is issued pursuant to the terms of the Grant Agreement and all
requirements with respect to the issuance of such shares have been satisfied.
The Committee may, in its discretion, provide that a Participant shall be
entitled to receive dividend equivalents on outstanding Performance Share Units
or Restricted Stock Units. Dividend equivalents may be (i) paid in cash,
(ii) credited to the Participant as additional Performance Share Units or
Restricted Stock Units, or (iii) a fixed combination of cash and additional
Performance Share Units or Restricted Stock Units as provided in the Grant
Agreement, or the Committee may reserve the right to determine the manner of
payment at the time dividends are paid to stockholders of record. Unless
otherwise provided in the Grant Agreement, (1) dividend equivalents with respect
to dividends or other distributions that are paid in shares of Company Stock or
cash shall be credited to the Participant as additional Restricted Stock Units
subject to the same restrictions as the Restricted Stock Units with respect to
which the dividend equivalents are paid, and (2) the same provisions will apply
to outstanding Performance Share Units following the end of the performance
period.

 

13



--------------------------------------------------------------------------------

(e) A Participant’s interest in Performance Share Units or Restricted Stock
Units may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise encumbered.

(f) Whenever payments under Performance Share Units or Restricted Stock Units
are to be made in cash to a Participant who is an Employee, his Employer will
withhold therefrom an amount sufficient to satisfy any Applicable Withholding
Taxes. Each Participant who is an Employee shall agree as a condition of
receiving Performance Share Units or Restricted Stock Units payable in the form
of Company Stock to pay to his Employer, or make arrangements satisfactory to
his Employer regarding the payment to his Employer of, Applicable Withholding
Taxes. Until the amount has been paid or arrangements satisfactory to the
Employer have been made, no stock certificate shall be issued to the
Participant. Payment to the Employer in satisfaction of Applicable Withholding
Taxes may be in cash. In addition, if the Committee allows or the Grant
Agreement so provides, (i) payment to the Employer in satisfaction of Applicable
Withholding Taxes may be made in shares of Company Stock (valued at their Fair
Market Value as of the date of payment) to which the Participant has good title,
free and clear of all liens and encumbrances; (ii) the Participant may elect to
have his Employer retain that number of shares of Company Stock (valued at their
Fair Market Value as of the date of such retention) that would satisfy all or a
specified portion of the Applicable Withholding Taxes; or (iii) unless
prohibited by law, the Participant may deliver irrevocable instructions to a
broker to deliver promptly to the Employer, from the sale or loan proceeds with
respect to the sale of Company Stock or a loan secured by Company Stock, the
amount necessary to pay the Applicable Withholding Taxes.

10. Stock Options.

(a) The Committee may grant Options that are Nonstatutory Stock Options to
eligible Service Providers. Whenever the Committee grants Options, notice shall
be given to the Service Provider stating the number of shares for which Options
are granted, the Option exercise price per share, the extent, if any, to which
associated Stock Appreciation Rights are granted, and the conditions to which
the grant and exercise of the Options are subject. This notice shall become the
Grant Agreement between the Company and the Service Provider and, at that time,
the Service Provider shall become a Participant.

(b) The exercise price of shares of Company Stock covered by an Option shall not
be, and shall never become, less than 100 percent of the Fair Market Value of
the shares on the Date of Grant, except as may be provided in Plan Section 16
(regarding certain changes affecting Company Stock).

 

14



--------------------------------------------------------------------------------

(c) Options may be exercised in whole or in part at the times as may be
specified by the Committee in the Participant’s Grant Agreement; provided that
no Option may be exercised after the expiration of ten (10) years from the Date
of Grant.

(d) Options shall not be transferable except to the extent specifically provided
in the Grant Agreement in accordance with applicable securities laws.

(e) A Participant who purchases shares of Company Stock under an Option shall
have no rights as a stockholder until the Company Stock is issued pursuant to
the terms of the Grant Agreement and all requirements with respect to the
issuance of such shares have been satisfied.

(f) Options may be exercised by the Participant giving written notice of the
exercise to the Company, stating the number of shares the Participant has
elected to purchase under the Option. The notice shall be effective only if
accompanied by the exercise price in full in cash; provided, however, that if
the terms of an Option or the Committee in its discretion so permits, the
Participant (i), unless prohibited by law, may deliver a properly executed
exercise notice together with irrevocable instructions to a broker to deliver
promptly to the Company, from the sale or loan proceeds with respect to the sale
of Company Stock or a loan secured by Company Stock, the amount necessary to pay
the exercise price and, if required by the terms of the Option or the Committee
in its discretion, Applicable Withholding Taxes, (ii) may deliver shares of
Company Stock for which the holder thereof has good title, free and clear of all
liens and encumbrances (valued at their Fair Market Value on the date of
exercise) in satisfaction of all or any part of the exercise price, or (iii) may
cause to be withheld from the Option shares, shares of Company Stock (valued at
their Fair Market Value on the date of exercise) in satisfaction of all or any
part of the exercise price; or (iv) may use any other methods of payment as the
Committee, at its discretion, deems appropriate. Until the Participant has paid
the exercise price and any Applicable Withholding Taxes, no stock certificate
shall be issued.

(g) Each Participant who is an Employee shall agree as a condition of the
exercise of an Option to pay to his Employer, or make arrangements satisfactory
to his Employer regarding the payment to his Employer of, Applicable Withholding
Taxes. Until the amount has been paid or arrangements satisfactory to the
Employer have been made, no stock certificate shall be issued upon the exercise
of an Option. Payment to the Employer in satisfaction of Applicable Withholding
Taxes may be in cash. In addition, if the Committee allows or the Grant
Agreement so provides, (i) payment to the Employer in satisfaction of Applicable
Withholding Taxes may be made in shares of Company Stock (valued at their Fair
Market Value as of the date of payment) to which the Participant has good title,
free and clear of all liens and encumbrances; (ii) the Participant may elect to
have his Employer retain that number of shares of Company Stock (valued at their
Fair Market Value as of the date of such retention) that would satisfy all or a
specified portion of the Applicable Withholding Taxes, or (iii) unless
prohibited by law, the Participant may deliver irrevocable instructions to a
broker to deliver promptly to the Employer, from the sale or loan proceeds with
respect to the sale of Company Stock or a loan secured by Company Stock, the
amount necessary to pay the Applicable Withholding Taxes.

 

15



--------------------------------------------------------------------------------

(h) Unless specifically provided in the discretion of the Committee in a writing
that references and supersedes this Section 10(h), (i) no Modification shall be
made in respect to any Option if such Modification would result in the Option
constituting a deferral of compensation, and (ii) no Extension shall be made in
respect to any Option if such Extension would result in the Option having an
additional deferral feature from the Date of Grant, in each case within the
meaning of applicable Treasury Regulations under Code section 409A. Subject to
the remaining part of this subsection (h), (1) a “Modification” means any change
in the terms of the Option (or change in the terms of the Plan or applicable
Grant Agreement) that may provide the holder of the Option with a direct or
indirect reduction in the exercise price of the Option, regardless of whether
the holder in fact benefits from the change in terms; and (2) an “Extension”
means either (A) the provision to the holder of an additional period of time
within which to exercise the Option beyond the time originally prescribed,
(B) the conversion or exchange of the Option for a legally binding right to
compensation in a future taxable year, (C) the addition of any feature for the
deferral of compensation to the terms of the Option, or (D) any renewal of the
Option that has the effect of (A) through (C) above. Notwithstanding the
preceding sentence, it shall not be a Modification or an Extension,
respectively, to change the terms of an Option in accordance with Section 16 of
the Plan, or in any of the other ways or for any of the other purposes provided
in applicable Treasury Regulations or other generally applicable guidance under
Code section 409A as not resulting in a Modification or Extension for purposes
of that section. In particular, it shall not be an Extension to extend the
exercise period of an Option to a date no later than the earlier of (I) the
latest date upon which the Option could have expired by its original terms under
any circumstances or (II) the tenth anniversary of the original Date of Grant.

11. Stock Appreciation Rights.

(a) The Committee may grant Stock Appreciation Rights to eligible Service
Providers. Whenever the Committee grants Stock Appreciation Rights, notice shall
be given to the Service Provider stating the number of shares with respect to
which Stock Appreciation Rights are granted, the extent, if any, to which the
Stock Appreciation Rights are granted in connection with all or any part of an
Option (“Tandem Rights”), and the conditions to which the grant and exercise of
the Stock Appreciation Rights are subject. This notice shall become the Grant
Agreement between the Company and the Service Provider and, at that time, the
Service Provider shall become a Participant.

(b) Stock Appreciation Rights (other than Tandem Rights) shall entitle the
Participant, upon exercise of all or any part of the Stock Appreciation Rights,
to receive in exchange from the Company an amount equal to the excess of (i) the
Fair Market Value on the date of exercise of the Company Stock covered by the
surrendered Stock Appreciation Right over (ii) the Fair Market Value of the
Company Stock on the Date of Grant of the Stock Appreciation Right.

 

16



--------------------------------------------------------------------------------

(c) Tandem Rights shall entitle the Participant, upon exercise of all or any
part of the Tandem Rights, to surrender to the Company unexercised that portion
of the underlying Option relating to the same number of shares of Company Stock
as is covered by the Tandem Right (or the portion of the Tandem Right so
exercised) and to receive in exchange from the Company an amount equal to the
excess of (i) the Fair Market Value on the date of exercise of the Company Stock
covered by the surrendered portion of the underlying Option over (ii) the
exercise price of the Company Stock covered by the surrendered portion of the
underlying Option.

(d) Upon the exercise of a Tandem Right and surrender of the related portion of
the underlying Option, the Option, to the extent surrendered, shall not
thereafter be exercisable.

(e) Subject to any further conditions upon exercise imposed by the Committee, a
Tandem Right shall be granted on the same Date of Grant as the related Option,
be transferable only to the extent that the related Option is transferable, be
exercisable only to the extent that the related Option is exercisable and shall
expire no later than the date on which the related Option expires.

(f) The Committee may limit the amount that the Participant will be entitled to
receive upon exercise of Stock Appreciation Rights.

(g) Stock Appreciation Rights shall not be transferable except to the extent
specifically provided in the Grant Agreement in accordance with applicable
securities laws.

(h) Stock Appreciation Rights may be exercised in whole or in part at the times
as may be specified by the Committee in the Participant’s Grant Agreement;
provided that no Stock Appreciation Right may be exercised after the expiration
of ten (10) years from the Date of Grant.

(i) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the Fair Market Value of the Company Stock on the Date of Grant of the
Stock Appreciation Right (or, in the case of a Tandem Right, only to the extent
it exceeds the exercise price of the Company Stock covered by the underlying
Option).

(j) The manner in which the Company’s obligation arising upon the exercise of a
Stock Appreciation Right shall be paid shall be determined by the Committee and
shall be set forth in the Grant Agreement. The Grant Agreement may provide for
payment in Company Stock or cash, or a fixed combination of Company Stock or
cash, or the Committee may reserve the right to determine the manner of payment
at the time the Stock Appreciation Right is exercised. Shares of Company Stock
issued upon the exercise of a Stock Appreciation Right shall be valued at their
Fair Market Value on the date of exercise.

(k) A Participant who acquires shares of Company Stock upon exercise of a Stock
Appreciation Right shall have no rights as a stockholder until the Company Stock
is issued pursuant to the terms of the Grant Agreement and all requirements with
respect to the issuance of such shares have been satisfied.

 

17



--------------------------------------------------------------------------------

(l) Stock Appreciation Rights may be exercised by the Participant giving written
notice of the exercise to the Company, stating the number of Stock Appreciation
Rights the Participant has elected to exercise.

(m) Whenever payments upon exercise of Stock Appreciation Rights are to be made
in cash to a Participant who is an Employee, the Employer will withhold
therefrom an amount sufficient to satisfy any Applicable Withholding Taxes. Each
Participant who is an Employee shall agree as a condition of receiving Stock
Appreciation Rights payable in the form of Company Stock to pay to his Employer,
or make arrangements satisfactory to his Employer regarding the payment to his
Employer of, Applicable Withholding Taxes. Until the amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
shall be issued to the Participant. Payment to the Employer in satisfaction of
Applicable Withholding Taxes may be in cash. In addition, if the Committee
allows or the Grant Agreement so provides, (i) payment to the Employer in
satisfaction of Applicable Withholding Taxes may be made in shares of Company
Stock (valued at their Fair Market Value as of the date of payment) to which the
Participant has good title, free and clear of all liens and encumbrances;
(ii) the Participant may elect to have his Employer retain that number of shares
of Company Stock (valued at their Fair Market Value as of the date of such
retention) that would satisfy all or a specified portion of the Applicable
Withholding Taxes; or (iii) unless prohibited by law, the Participant may
deliver irrevocable instructions to a broker to deliver promptly to the
Employer, from the sale or loan proceeds with respect to the sale of Company
Stock or a loan secured by Company Stock, the amount necessary to pay the
Applicable Withholding Taxes.

(n) Unless specifically provided in the discretion of the Committee in a writing
that references and supersedes this Section 11(n), (i) no Modification shall be
made in respect to any Stock Appreciation Right if such Modification would
result in the Stock Appreciation Right constituting a deferral of compensation,
and (ii) no Extension shall be made in respect to any Stock Appreciation Right
if such Extension would result in the Stock Appreciation Right having an
additional deferral feature from the Date of Grant, in each case within the
meaning of applicable Treasury Regulations under Code section 409A. Subject to
the remaining part of this subsection (n), (1) a “Modification” means any change
in the terms of the Stock Appreciation Right (or change in the terms of the Plan
or applicable Grant Agreement) that may provide the holder of the Stock
Appreciation Right with a direct or indirect reduction in the exercise price of
the Stock Appreciation Right, regardless of whether the holder in fact benefits
from the change in terms; and (2) an “Extension” means either (A) the provision
to the holder of an additional period of time within which to exercise the Stock
Appreciation Right beyond the time originally prescribed, (B) the conversion or
exchange of the Stock Appreciation Right for a legally binding right to
compensation in a future taxable year, (C) the addition of any feature for the
deferral of compensation to the terms of the Stock Appreciation Right, or
(D) any renewal of the Stock Appreciation Right that has the effect of
(A) through (C) above. Notwithstanding the preceding sentence, it shall not be a

 

18



--------------------------------------------------------------------------------

Modification or an Extension, respectively, to change the terms of a Stock
Appreciation Right in accordance with Section 16 of the Plan, or in any of the
other ways or for any of the other purposes provided in applicable Treasury
Regulations or other generally applicable guidance under Code section 409A as
not resulting in a Modification or Extension for purposes of that section. In
particular, it shall not be an Extension to extend the exercise period of a
Stock Appreciation Right to a date no later than the earlier of (I) the latest
date upon which the Stock Appreciation Right could have expired by its original
terms under any circumstances or (II) the tenth anniversary of the original Date
of Grant.

12. Director Awards. The Board may grant Director Awards to Outside Directors in
the form of shares of Restricted Stock, Restricted Stock Units, Performance
Share Units, Options, or Stock Appreciation Rights as provided in Sections 8
through 11 above. Whenever the Board grants shares of Restricted Stock,
Restricted Stock Units, Performance Share Units, Options, or Stock Appreciation
Rights to an Outside Director, notice shall be given to the Outside Director
stating the type of award being made, the number of shares with respect to which
the award is granted and the terms and conditions to which the award and (where
applicable) the exercise of the award is subject. This notice shall become the
Grant Agreement between the Company and the Outside Director and, at that time,
the Outside Director shall become a Participant. Restricted Stock, Restricted
Stock Units, Performance Share Units, Options, or Stock Appreciation Rights
granted to Outside Directors shall otherwise be subject to the terms of the Plan
applicable to each type of award as set forth in Sections 8 through 11 above;
provided, however, that, notwithstanding anything in Sections 8(b) or 9(b) to
the contrary, any service or performance period with respect to Restricted
Stock, Restricted Stock Units or Performance Share Units granted to Outside
Directors or Consultants shall not be less than six consecutive months in
length; and provided further, that where context reasonably requires, references
throughout Sections 8 through 11 above to the “Committee” shall be read instead
as references to the Board wherever the award is to be granted to an Outside
Director. The Board shall have all the same rights and powers with respect to
the administration of Director Awards as the Committee has with respect to
Incentive Awards as provided in Section 17 below (provided that the Board may
not delegate its authority with respect to the granting of Director Awards
pursuant to Section 17(a)(viii)), and the Board shall be subject to the same
limitations with respect to the Modification, Extension and Repricing of
outstanding Director Awards as provided therein. Any actions by the Board
pursuant to this Section 12 shall be taken solely by those members of the Board
who are Outside Directors, and any members who are not Outside Directors shall
not participate in any manner with respect to such actions.

13. Effective Date of the Plan. The Plan shall become effective as of July 25,
2012. Until the requirements of any applicable federal or state securities laws
have been met, no shares of Company Stock issuable under Non-Option Awards shall
be issued and no Options or Stock Appreciation Rights shall be exercisable that,
in either case, are not contingent on the occurrence of both such events.

14. Continuing Securities Law Compliance. If at any time on or after the
Effective Date of the Plan as described in Section 13 above, the requirements of
any applicable federal or state securities laws should fail to be met, no shares
of Company Stock issuable under Non-Option Awards shall be issued and no Options
or Stock Appreciation Rights shall be exercisable

 

19



--------------------------------------------------------------------------------

until the Committee (or, with respect to a Director Award, the Board) has
determined that these requirements have again been met. The Committee (or, with
respect to a Director Award, the Board) may suspend the right to exercise an
Option or Stock Appreciation Right at any time when it determines that allowing
the exercise and issuance of Company Stock would violate any federal or state
securities or other laws, and may provide that any time periods to exercise the
Option or Stock Appreciation Right are extended during a period of suspension.

15. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on the date that immediately
follows the tenth anniversary of the Plan’s Effective Date, as specified in
Section 13. No new Awards shall be granted under the Plan after its termination.
The Board may terminate the Plan at any time and may amend the Plan at any time
in any respect as it shall deem advisable. In addition, the Board may
unilaterally amend the Plan and outstanding Awards with respect to Participants
as it deems appropriate to ensure compliance with Rule 16b-3 and other
applicable federal or state securities laws and to meet the requirements of the
Code and applicable regulations or other generally applicable guidance
thereunder. Except as provided in the preceding sentence, a termination or
amendment of the Plan shall not, without the consent of the Participant,
adversely affect a Participant’s rights under an Award previously granted to him
or her.

16. Change in Capital Structure.

(a) The Committee (or, with respect to a Director Award, the Board) shall
proportionately adjust the number and kind of shares of stock or securities of
the Company to be subject to the Plan and to Awards then outstanding or to be
granted thereunder, the maximum number of shares or securities which may be
delivered under the Plan, the maximum number of shares or securities that can be
granted to an individual Participant under Section 4, the exercise price of
Options, the initial Fair Market Value of Company Stock under Stock Appreciation
Rights, and other relevant terms of the Plan and any Awards whenever, in the
event of a stock dividend, stock split or combination of shares,
recapitalization or merger in which the Company is the surviving corporation, or
other change in the Company’s corporate structure or capital stock (including,
but not limited to, the creation or issuance to stockholders generally of
rights, options or warrants for the purchase of common stock or preferred stock
of the Company), it deems any such adjustment necessary or desirable to preserve
the intended benefits of the Plan and any outstanding Awards for the Company and
the Participants. The Committee’s (or, with respect to a Director Award, the
Board’s) determination in this regard shall be binding on all persons. If the
adjustment would produce fractional shares with respect to any unexercised
Option or Stock Appreciation Right or fractional cents with respect to the
exercise price thereof, the Committee (or, with respect to a Director Award, the
Board) shall round down the number of shares covered by the Option or Stock
Appreciation Right to the nearest whole share and round up the exercise price to
the nearest whole cent.

(b) In the event of a Change of Control as described in Sections 2(f)(i),
(ii)(1) or (iii), or if the Company is otherwise a party to a consolidation or a
merger in which the Company is not the surviving corporation, a transaction that
results in the acquisition of substantially all of the Company’s outstanding
stock by a single person or entity, or a sale

 

20



--------------------------------------------------------------------------------

or transfer of substantially all of the Company’s assets occurs (in any such
case, a “Corporate Event”), then the Committee (or, with respect to a Director
Award, the Board) may take any actions with respect to outstanding Awards as it
deems appropriate, consistent with applicable provisions of the Code and any
applicable federal or state securities laws.

(c) Notwithstanding anything in the Plan to the contrary, the Committee (or,
with respect to a Director Award, the Board) may take the foregoing actions
without the consent of any Participant, and its determination shall be
conclusive and binding on all persons and for all purposes.

17. Administration of the Plan.

(a) The Plan shall be administered by the Committee. Subject to the express
provisions and limitations set forth in this Plan or the Committee’s charter or
as otherwise established by the Board, the Committee shall be authorized and
empowered to do all things necessary or desirable, in its sole discretion, in
connection with the administration of this Plan, including, without limitation,
the following:

(i) to prescribe, amend and rescind policies relating to this Plan, and to
interpret the Plan, including defining terms not otherwise defined;

(ii) to determine which persons are eligible Service Providers, to which of the
Service Providers, if any, Incentive Awards shall be granted hereunder and the
timing of any Incentive Awards;

(iii) to grant Incentive Awards to Service Providers and determine the terms and
conditions thereof, including the number of shares of Company Stock subject to
Incentive Awards and the exercise or purchase price of the shares of Company
Stock and the circumstances under which Incentive Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the satisfaction of performance
conditions (including Performance Goals), the occurrence of certain events, or
other factors;

(iv) to establish or verify the extent of satisfaction of any Performance Goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Incentive Award;

(v) to prescribe and amend the terms of the Grant Agreements or other documents
evidencing Incentive Awards made under this Plan (which need not be identical);

(vi) to determine whether, and the extent to which, adjustments are required
pursuant to Section 16;

(vii) to interpret and construe this Plan, any policies under this Plan and the
terms and conditions of any Incentive Award granted hereunder, and to make
exceptions to any provisions for the benefit of the Company;

 

21



--------------------------------------------------------------------------------

(viii) to delegate, to the extent permitted by Section 157(c) of the Delaware
General Corporation Law, any portion of its authority under the Plan to make
Incentive Awards to an executive officer of the Company, subject to any
conditions that the Committee may establish (including but not limited to
conditions on such officer’s ability to make awards to “executive officers”
within the meaning of Section 16 of the Act); and

(ix) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

The Committee may amend the terms of previously granted Incentive Awards so long
as the terms as amended are consistent with the terms of the Plan and provided
that the consent of the Participant is obtained with respect to any amendment
that would be detrimental to him or her, except that the consent will not be
required if the amendment is for the purpose of complying with applicable
provisions of the Code or any federal or state securities laws.

The Committee is prohibited from Repricing any Option or Stock Appreciation
Right without the prior approval of the stockholders of the Company with respect
to the proposed Repricing. No Option or Stock Appreciation Right may include
provisions that “reload” the Option or Stock Appreciation Right upon exercise or
that extend the term of the Option or Stock Appreciation Right beyond what is
the maximum period specified in the Plan and/or Grant Agreement.

(b) The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive as to any Participant. The Committee may
consult with counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.

(c) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by the Committee in writing or by electronic
transmission or transmissions as permitted by the Bylaws of the Company, and any
action so taken shall be fully effective as if it had been taken at a meeting.

(d) The Committee may delegate the administration of the Plan to an officer or
officers of the Company, and such officer(s) may have the authority to execute
and distribute agreements or other documents evidencing or relating to Incentive
Awards granted by the Committee under this Plan, to maintain records relating to
the grant, vesting, exercise, forfeiture or expiration of Incentive Awards, to
process or oversee the issuance of shares of Company Stock upon the exercise,
vesting and/or settlement of an Incentive Award, to interpret the terms of
Incentive Awards and to take any other actions as the Committee may specify,
provided that in no case shall any such officer(s) be authorized to grant
Incentive Awards under the Plan, except in accordance with Section 17(a)(viii)
above. Any action by an administrator within the scope of its delegation shall
be deemed for all purposes to have been taken by the Committee and references in
this Plan to the Committee shall include any such officer(s), provided that the
actions and interpretations of any such officer(s) shall be subject to review
and approval, disapproval or modification by the Committee.

 

22



--------------------------------------------------------------------------------

18. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as follows
(a) if to the Company—at the principal business address of the Company to the
attention of the Corporate Secretary of the Company; and (b) if to any
Participant—at the last address of the Participant known to the sender at the
time the notice or other communication is sent.

19. No Effect on Other Plans. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company or any Related Company from making any
award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.

20. Interpretation. The Plan is intended to operate in compliance with the
provisions of Rule 16b-3. This Plan and the individual Awards under the Plan are
intended to comply with any applicable requirements of Code section 409A and
shall be interpreted to the extent context reasonably permits in accordance with
such requirements. If any provision of the Plan conflicts with any such
regulation or ruling, then that provision of the Plan shall be void and of no
effect. The terms of this Plan shall be governed by the laws of the State of
Delaware.

 

23